EXHIBIT 99.(a)(4) 2600 Citadel Plaza Drive P.O. Box 924133 Houston, Texas 77292-4133 NEWS RELEASE Information: Kristin Gandy, Director of Investor Relations, Phone: (713) 866-6050 WEINGARTEN REALTY INVESTORS ANNOUNCES THE EXTENSION OF ITS ANY AND ALL TENDER OFFER Houston, TEXAS (June 9, 2009) –Weingarten Realty Investors (NYSE: WRI) announced today that it has extended the offer (the "Any and All Offer") for any and all of its outstanding notes in the table below (the "Non-Convertible Notes") for one additional day.With this extension, the Any and All Offer will now expire at 5 p.m., New York City time, on June 9, 2009 (as amended, the "Any and All Expiration Date").The extension of the Any and All Offer is not an extension of withdrawal rights which expired at 5:00 p.m., New York City time, on June 8, 2009.Based on information received from Global Bondholder Services Corporation, Weingarten's Information Agent, the following table summarizes the aggregate principal amount of each of the Non-Convertible Notes validly tendered and not validly withdrawn as of 5:00 p.m. on Monday, June 8, 2009. CUSIP Number Title of Security Aggregate Principal Amount Outstanding Aggregate Principal Amount Tendered Percentage of Outstanding Amount Tendered 948741AD5 7.000% Senior Unsecured Notes due July 15, 2011 $ $ % 94874RAV8 7.070% Medium Term Notes due June 26, 2009 $ $ % 94874RBH8 7.350% Medium Term Notes due July 20, 2009 $ $
